Order entered January 19, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-01282-CR

                       MARQUIS K JONES, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F15-54782-T

                                    ORDER

      We REINSTATE this appeal.

      On October 1, 2020, we abated the case to allow appellant to file an out of

time motion for new trial. Supplemental clerk’s and reporter’s records have been

filed showing the motion was filed and denied.

      This case was submitted on September 22, 2020. An opinion will issue in

due course.

                                            /s/   DENNISE GARCIA
                                                  JUSTICE